                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


JON WALKER and PAMELA WALKER,

               Plaintiffs,

v.                                                          CV 17-657 MV/KK

DILLARD’S, INC., a Delaware Corporation;
GUY BRADY, and BRIAN HUDSON,

               Defendants.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Dillard’s, Inc.’s Motion to Compel

Arbitration and Dismiss Plaintiffs’ Claims with Prejudice or in the Alternative, Stay Proceedings

[Doc. 12].   The Court, having considered the motions, briefs, and relevant law, and being

otherwise fully informed, finds that the motion is well-taken and will be granted.

                                        BACKGROUND

       Dillard’s has an intranet program whereby its employees are required to electronically

execute an agreement to arbitrate. Doc. 12-1 at ¶¶ 4-5.    Specifically, an employee logs on to

the Dillard’s intranet by entering his User ID or Associate Identification Number (“AIN”), and

his password. Id. at 6. The employee is presented with Dillard’s Rules of Arbitration and

Agreement to Arbitrate Legal Claims (collectively, the “Arbitration Agreement”). Id. at ¶ 7.

To electronically agree to and sign the Arbitration Agreement, an employee scrolls through the

Arbitration Agreement, and then clicks “I agree,” and enters his AIN and password. Id. at ¶ 9.

Dillard’s maintains records of its employees’ electronically executed arbitration agreements on

its intranet. Id. at ¶ 12.

                                                1
        Plaintiff Jon Walker was employed as a maintenance engineer at Dillard’s Store 921,

located in Albuquerque, New Mexico, from approximately March 24, 1998 through December 3,

2015.   Doc. 12-1 at ¶ 15; Doc. 1-1 at ¶ 2. Although he does not recall electronically signing

an agreement to arbitrate, Doc. 16 at ¶ 3, Dillard’s has submitted to the Court an Arbitration

Agreement dated July 6, 2011, containing Mr. Walker’s electronic signature, AIN, and password.

Doc. 12-1, Ex. 1.    Additionally, Dillard’s has submitted two prior versions of its Arbitration

Agreement, one dated August 22, 2001, which contains Mr. Walker’s handwritten signature, and

one dated November 30, 2005, which contains Mr. Walker’s electronic signature. Doc. 18-2,

Exs. A-B.

        The 2011 Arbitration Agreement containing Mr. Walker’s electronic signature provides

that “the Company and the Associate agree that the procedures provided in these Rules will be

the sole method used to resolve any dispute over Legal Claims arising between them.”        Doc.

12-1, Ex. 1 at 1.   “Legal Claim” is defined as “a claim which would be recognized by a court of

competent jurisdiction as stating a claim which would be remediable under existing law in that

jurisdiction.”   Id. at 9. The Arbitration Agreement further states that Legal Claims include

“any common law claims” and “personal injuries.” Id. at 2.        Under the heading,

“Enforcement,” the Arbitration Agreement provides:       “Any dispute over a Legal Claim

concerning this Agreement – the way it was formed, its applicability, meaning, enforceability, or

any claim that all or part of this Agreement is void or voidable – is subject to arbitration under

this Agreement.”     Id. at 8.

        On the final page of the Arbitration Agreement, entitled “Agreement to Arbitrate Legal

Claims,” there is a heading in bold, capital letters and underlined, that reads:



                                                  2
        IMPORTANT NOTICE: THIS AGREEMENT WAIVES YOUR RIGHT
        TO A JURY TRIAL AND TO PURSUE LITIGATION IN COURT, READ
        IT CAREFULLY BEFORE SIGNING.

Id. at 12. The first paragraph below this heading states: “This Agreement contains the rules

and procedures that Dillard’s, Inc. and associates must follow to resolve any disputes between

them over Legal Claims.” Id. The last line of the document states “WE AGREE TO

ARBITRATE OUR LEGAL CLAIMS AND TO ABIDE BY THE RULES OF

ARBITRATION:” Id. Immediately following the last line are the electronic “authorized

signature” of Paul J. Schroeder, on behalf of “the Company”, and the electronic signature of Mr.

Walker, as the “Associate.” Id.

        On August 11, 2015, while at work, Mr. Walker was electrocuted and, as a result, fell

from a ladder.      Doc. 1-1 at ¶ 33.   As a result of Mr. Walker’s injuries, Mr. Walker and his

wife, Pamela Walker, commenced the instant action by filing their Complaint for Damages on

April 26, 2017 in the Second Judicial District Court of the State of New Mexico, County of

Bernalillo. Doc. 1-1. Plaintiffs named as Defendants Dillard’s and Guy Brady and Brian

Hudson, both managerial employees of Dillard’s. Id. at ¶ 5.        The Complaint alleges claims of

negligence and negligence per se, Delgado v. Phelps Dodge Chino, Inc., loss of consortium, and

conspiracy, seeks compensatory and punitive damages, and seeks to hold Defendants jointly and

severally liable.    Doc. 1-1.   After being served with the Complaint on May 24, 2017, on June

19, 2017, Dillard’s removed the action to this Court. Doc. 1.       To date, neither Mr. Brady nor

Mr. Hudson have been served with the Complaint.

        On the instant motion, Dillard’s requests that the Court compel Plaintiffs to arbitrate their

claims against it.    Plaintiff opposes the motion.



                                                    3
                                       LEGAL STANDARD

       The Federal Arbitration Act (“FAA”) applies to arbitration provisions in “a contract

evidencing a transaction involving commerce.”         9 U.S.C. § 2.   Under the FAA, such

arbitration provisions “are valid, irrevocable, and enforceable, save upon such grounds as exist at

law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Section 2 of the FAA

creates “a substantive rule applicable in state as well as federal courts.”   Southland Corp. v.

Keating, 465 U.S. 1, 16 (1984).    To implement this substantive rule, “a party may apply to a

federal court for a stay of the trial in an action ‘upon any issue referable to arbitration under an

agreement in writing for such arbitration.”    9 U.S.C. § 3.     Describing the FAA as “a liberal

federal policy favoring arbitration,” the Supreme Court has emphasized “the fundamental

principle that arbitration is a matter of contract,” and, accordingly, that “courts must place

arbitration agreements on an equal footing with other contracts . . . and enforce them according

to their terms.” AT&T Mobility LLC v. Conception, 131 S. Ct. 1740, 1745 (2011).

       The FAA, however, “was not enacted to force parties to arbitrate in the absence of an

agreement.” Avedon Eng’g, Inc. v. Seatex, 126 F.3d 1279, 1286 (10th Cir. 1997).           Rather,

Congress’ concern “was to enforce private agreements into which parties had entered.”         Id.

Accordingly, “[t]he existence of an agreement to arbitrate is a threshold matter which must be

established before the FAA can be invoked.”       Id. at 1287.

                                           DISCUSSION

       Dillard’s moves to compel Plaintiffs to arbitrate their claims against it. In support of its

motion, Dillard’s argues that the Arbitration Agreement, electronically signed by Mr. Walker on

July 6, 2011, is valid and enforceable, and that Plaintiffs’ claims fall squarely within the scope of

that Agreement.    Dillard’s further requests that the Court dismiss Plaintiffs’ claims or,

                                                  4
alternatively, stay Plaintiffs’ claims against it pending resolution of the arbitration.   Plaintiffs

oppose Dillard’s motion to compel, arguing that: (1) there is no evidence of a valid and binding

agreement to arbitrate, as Dillard’s has not produced a signed copy of the Arbitration Agreement;

and (2) any such Agreement is unenforceable for lack of consideration. Plaintiffs also argue

that they are entitled to further discovery on the issue of the existence and/or enforceability of the

Arbitration Agreement.

I.     The Evidence Establishes that the Parties Entered into an Agreement to Arbitrate.

       Plaintiffs argue that Dillard’s has failed to establish the existence of an agreement to

arbitrate between Mr. Walker and Dillard’s because Dillard’s has failed to “produce[] a signed

copy of the arbitration agreement.”     Doc. 16 at 1.   This argument is perplexing, as Dillard’s

did in fact submit, as an exhibit to its motion, a copy of the Arbitration Agreement, dated July 6,

2011, containing Mr. Walker’s electronic signature. While Mr. Walker represents that he does

not recall electronically signing the Arbitration Agreement, he has come forward with no

evidence to refute that he signed, electronically, the Arbitration Agreement submitted with

Dillard’s motion.

       Where the parties dispute the existence of an arbitration agreement, “a court may grant a

motion to compel arbitration if there are no genuine issues of material fact regarding the parties’

agreement.” Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1261 (10th Cir. 2012) (citations

omitted). The court “should give to the opposing party the benefit of all reasonable doubts and

inferences that may arise.” Id.     On a motion to compel arbitration, the moving party “bears the

initial burden of presenting evidence sufficient to demonstrate the existence of an enforceable

agreement; if it does so, the burden shifts to the nonmoving party to raise a genuine dispute of

material fact regarding the existence of an agreement.” Bellman v. i3Carbon, LLC, 563 F.

                                                   5
App’x 608, 612 (10th Cir. 2014).

       Here, Dillard’s has presented evidence that, since 2001, it has required each of its

employees to electronically execute an agreement to arbitrate, and that it keeps on its intranet

copies of all such electronically executed agreements.     Consistent with that evidence, Dillard’s

has presented a copy of the Arbitration Agreement with Mr. Walker’s electronic signature.

Further, Dillard’s has presented copies of two prior versions of the Arbitration Agreement, both

also signed by Mr. Walker.     This evidence is sufficient to demonstrate the existence of an

enforceable agreement.

       In the face of this evidence, Plaintiffs present no more than Mr. Walker’s representation

that he does not recall electronically signing an agreement to arbitrate in 2011.    This

representation is insufficient to raise a genuine dispute of material fact regarding the existence of

the Arbitration Agreement. See, e.g., Burcham v. Expedia, No. 07CV1963, 2009 WL 586513

(E.D. Mo. Mar. 6, 2009) (plaintiff’s denial that he ever saw or read terms of Expedia’s online

clickwrap agreement, which requires user to specifically assent to terms of use before proceeding

further, insufficient to invalidate agreement); Zaltz v. JDATE, 952 F. Supp. 2d 439, 451-51

(E.D.N.Y. 2013) (fact that plaintiff did not remember agreeing to, and did not believe she agreed

to, forum selection clause contained in defendant’s terms of service insufficient to overcome

evidence that in order to have obtained and maintained a JDate.com account, a user was required

to click a box confirming that she had both read and agreed to website’s terms and conditions);

Fteja, 841 F. Supp. 2d at 834 (declarations filed by defendant’s employees, screenshots of

defendant’s website, and defendant’s current website, which indicated that potential members

must agree to website’s terms of service in order to join site, negated force of plaintiff’s

argument that he did not remember agreeing to website’s forum selection clause when he

                                                  6
joined).    The Court thus finds that Dillard’s and Mr. Walker entered into the Arbitration

Agreement.

II.       Whether the Arbitration Agreement is Unenforceable for Lack of Consideration is for the
          Arbitrator to Decide.

          Citing Piano v. Premier Distrib. Co., 107 P.3d 11 (N.M. Ct. App. 2004), Plaintiffs argue

that the Arbitration Agreement is unenforceable because it lacks valid consideration under New

Mexico law.      The Arbitration Agreement, however, contains a “delegation provision” that

specifically states that any dispute as to “the way [the Arbitration Agreement] was formed, its

applicability, meaning, enforceability, or any claim that all or part of this Agreement is void or

voidable . . . is subject to arbitration under this Agreement.” Doc. 12-1, Ex. 1 at 8 (emphasis

added).     The controversy over whether the Arbitration Agreement is unenforceable for lack of

consideration falls squarely within this delegation provision. Dillard’s asks the Court to enforce

the delegation provision and, in keeping with that provision, compel Plaintiffs to arbitrate the

issue of the enforceability of the Arbitration Agreement.

          The Supreme Court has consistently “held that parties may agree to have an arbitrator

decide not only the merits of a particular dispute but also ‘gateway’ questions of ‘arbitrability,’

such as whether the parties have agreed to arbitrate or whether their agreement covers a

particular controversy.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529

(2019).     An “agreement to arbitrate a gateway issue is simply an additional, antecedent

agreement the party seeking arbitration asks the federal court to enforce, and the FAA operates

on this additional arbitration agreement just as it does on any other.” Id. Accordingly, when

the parties’ agreement contains a provision that delegates the arbitrability question to an

arbitrator “by ‘clear and unmistakable evidence,’” the “court may not override the contract,” and

“possesses no power to decide the arbitrability issue.” Id. at 529-30.     Importantly, unless the
                                                 7
party opposing arbitration “challenge[s] the delegation provision specifically,” as opposed to

“challeng[ing] only the validity of the contract as a whole,” this Court “must enforce it under §§

3 and 4 [of the FAA], leaving any challenge to the validity of the Agreement as a whole for the

arbitrator.” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 72 (2010).

         Here, the Arbitration Agreement clearly and unmistakably delegates to the arbitrator any

dispute as to the enforceability of the Agreement.      In their opposition, Plaintiffs do not

challenge this delegation provision and, indeed do not “even mention the delegation provision.”

Id.    Rather, Plaintiffs challenge “only the validity of the contract as a whole.” Id. As a

result, this Court is constrained to treat the delegation provision as valid and enforce it, leaving

any challenge to the enforceability of the Arbitration Agreement – due to lack of consideration or

otherwise – for the arbitrator. See id.

III.     Plaintiffs Have Failed to Demonstrate A Need for Further Discovery.

         Plaintiffs argue that, if their opposition is insufficient to rebut Dillard’s prima facie case,

they “should be allowed to conduct limited discovery on the issue of the alleged electronic

signature on 07/06/11.” Doc. 16 at 4.        “In enacting the FAA, Congress intended that

proceedings to compel arbitration be ‘expeditious and summary,’ ‘with only restricted inquiry

into factual issues.’” THI of NM at Hobbs Ctr., LLC v. Spradlin, 532 F. App'x 813, 819 (10th

Cir. 2013) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1 (1983)).

Accordingly, “[t]o obtain discovery in opposition to a motion to compel arbitration, the

arbitration opponents must at least show how discovery would ‘assist[ ] them in opposing the

motion to compel arbitration.’” Id. (quoting Wolff v. Westwood Mgmt., LLC, 558 F.3d 517, 521

(D.C. Cir. 2009)).



                                                    8
       Here, Plaintiffs fail to show, as they must, how discovery would assist them in opposing

Dillard’s motion to compel arbitration.     First, Plaintiffs’ request for discovery is based on the

faulty premise that Dillard’s has not provided a copy of the Arbitration Agreement electronically

signed by Mr. Walker on July 6, 2011.       As discussed above, Dillard’s submitted a copy of that

Agreement with its motion.     Further discovery will not result in the production of a document

that has already been produced.     Nor have Plaintiffs shown how discovery as to “the manner in

which Mr. Schroeder, Jr., could reasonably sign off on employment documents” would be of any

assistance in opposing Dillard’s motion, as the mechanism by which Mr. Schroeder signed the

Arbitration Agreement on behalf of Dillard’s is irrelevant to Plaintiffs’ specific challenges to the

validity of the Arbitration Agreement, namely, whether Mr. Walker signed it and whether it was

supported by consideration.    Doc. 16 at 4.    Finally, Plaintiffs have not shown the need for

discovery as to “whether there is actually a meeting of the minds that could have resulted in a

binding agreement in light of the ethereal nature of this particular agreement.” Id. As

Dillard’s has produced a signed copy of the Arbitration Agreement, there is nothing “ethereal”

about it, or Mr. Walker’s assent thereto.    Discovery as to a “meeting of the minds” would not

change the fact that Mr. Walker signed the Arbitration Agreement; nor would it shed light on the

issue of consideration. Accordingly, Plaintiffs’ have failed to meet their burden of

demonstrating that additional discovery is warranted.

IV.    This Court Will Stay the Instant Proceedings as Against Dillard’s.

       “Regarding a suit brought in federal court ‘upon any issue referable to arbitration under

an agreement in writing for such arbitration,’ the [FAA] provides the district court ‘shall on

application of one of the parties stay the trial of the action until such arbitration has been had in

accordance with the terms of the agreement.’” Adair Bus Sales v. Blue Bird Corp., 25 F.3d

                                                   9
953, 955 (10th Cir. 1994) (quoting 9 U.S.C. § 3).      In its motion, Dillard’s moves this Court for a

dismissal of Plaintiff’s claims against it, or, in the alternative, a stay of the action pending

arbitration. The Court finds it proper to grant a stay of the action, as against Dillard’s, pending

arbitration. See id.

                                           CONCLUSION

        The undisputed facts demonstrate that the parties entered into an agreement to arbitrate.

The undisputed facts further demonstrate that the parties agreed that it is for the arbitrator, not

this Court, to determine the enforceability of the Arbitration Agreement. Plaintiffs have failed

to demonstrate their need for additional discovery.     Having found that the issues in this case

should be referred to arbitration, the proper course is for this Court to stay the action, as against

Dillard’s, pending arbitration.

        IT IS THEREFORE ORDERED that Dillard’s, Inc.’s Motion to Compel Arbitration

and Dismiss Plaintiffs’ Claims with Prejudice or in the Alternative, Stay Proceedings [Doc.

12].is GRANTED as follows: : (1) Dillard’s request for an order compelling arbitration of

Plaintiff’s claims against it is GRANTED; (2) this Court ORDERS Plaintiff to arbitrate the

claims asserted in this action against Dillard’s in accordance with the terms of the Arbitration

Agreement; and (3) Dillard’s request for an order to stay this lawsuit, as against it, pending the

completion of arbitration is GRANTED.

        DATED this 20th day of March 2019.




                                                MARTHA VÁZQUEZ
                                                United States District Judge




                                                  10
